J-A09017-19

                                   2019 PA Super 135


  DEREE J. NORMAN, ADMINISTRATOR               :   IN THE SUPERIOR COURT OF
  FOR ESTATE OF LYDIA F. SHEARLDS,             :        PENNSYLVANIA
  DECEASED                                     :
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :   No. 2456 EDA 2018
                                               :
  TEMPLE UNIVERSITY HEALTH                     :
  SYSTEM D/B/A TEMPLE UNIVERSITY               :
  HOSPITAL, SCOTT R. BEAUDOIN,                 :
  M.D., BRIAN BRADY, M.D., DANIEL J.           :
  BURKE, M.D., CHANDRA DASS, M.D.,             :
  EDWARD DORAZIO, M.D., DAVID J.               :
  EDWARD, M.D., TAMIM S.                       :
  KHADDASH, M.D., CHUL KWAK, M.D.              :
  AND JANE C. YOON, M.D.                       :

                Appeal from the Order Entered July 13, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 170303647


BEFORE:      KUNSELMAN, J., MURRAY, J., and PELLEGRINI*, J.

OPINION BY MURRAY, J.:                                   FILED APRIL 29, 2019

       Deree J. Norman (Appellant), Administrator of the Estate (Estate) of

Lydia F. Shearlds, Deceased (Decedent), appeals pro se from the order

dismissing his complaint because, as a pro se individual, he is precluded from

representing Decedent’s estate. We affirm.

       Appellant is Decedent’s son and the administrator of her estate.


____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-A09017-19


Appellant has two brothers. Trial Court Opinion, 10/31/18, at 1. On or about

April 4, 2015, Decedent was admitted to Temple University Hospital, “possibly

. . . due to complications with emphysema,” and she died the following day.

Id. at 2. The trial court summarized:

      Appellant claimed that [Appellee] Dr. Jane C. Yoon committed
      medical malpractice by improperly inserting [the Decedent’s]
      feeding tube [and] that [Appellee] Temple University Health
      System edited [the Decedent’s] medical records to censor her
      treatment history. Appellant sought representation from two law
      firms in pursuit of a medical malpractice claim [but they both
      declined representation.] Appellant filed this lawsuit pro se on
      March 31, 2017.

Id.

      Appellant’s complaint named ten defendants — Temple University

Health System d/b/a/ Temple University Hospital; Scott R. Beaudoin, M.D.;

Brian Brady, M.D.; Daniel J, Burke, M.D.; Chandra Dass, M.D.; Edward

Dorazio, M.D.; David J. Edward, M.D.; Tamim S. Khaddash, M.D.; Chul Kwak,

M.D.; and Dr. Yoon (collectively, Appellees) — and raised claims of negligence

and fraud. “Appellant included documentation of the . . . Estate’s insolvency

as well as Appellant’s failure to procure legal representation,” and the trial

court granted Appellant in forma pauperis status.       Trial Court Opinion,

10/31/18, at 2; Order, 4/12/17. Over the next nine months, Appellees and

Appellant filed, respectively, alternating preliminary objections and amended

complaints. Appellees also filed an answer to the amended complaint.

      On January 3, 2018, the trial court entered an order stating that no

individual may represent an estate pro se, and staying the case for 60 days

                                    -2-
J-A09017-19


to allow the Estate to retain an attorney or prove that Appellant is its sole

beneficiary. Order, 1/3/18, citing In re Estate of Rowley, 84 A.3d 337, 341-

342 (Pa. Cmwlth. 2013) (discussed infra).

       Appellant filed a notice of appeal, and on February 27, 2018 — while the

appeal was pending — filed a petition in the trial court to extend the stay. On

March 12, 2018, this Court sua sponte quashed the appeal because the

January 3, 2018 order was not final or appealable.        Norman v. Temple

University Health System, 466 EDA 2018 (per curiam order) (Pa. Super.

Mar. 12, 2018).

       On March 27, 2018, the trial court granted Appellant’s petition to extend

the stay and permitted him an additional 60 days to obtain counsel.1 Order,

3/27/18. On May 30th, however, Appellees filed a motion to dismiss, averring

that: (1) more than 60 days had passed since the trial court’s March 27th

order; (2) Appellant’s third amended complaint indicated that he was not the

Estate’s sole beneficiary; and (3) Appellant had failed to secure counsel.

Appellant filed a response along with a memorandum of law, arguing that:

(1) the trial court improperly relied on In re Estate of Rowley, which was



____________________________________________


1 It was improper for Appellant to file his March 27, 2018 petition to extend
the stay because his appeal before this Court was pending. See Pa.R.A.P.
1701(a) (generally, after an appeal is taken, the trial court may no longer
proceed further in the matter). Nevertheless, we do not disturb the trial
court’s March 27, 2018 order, which was issued after the appeal was quashed
and jurisdiction remanded to the trial court.


                                           -3-
J-A09017-19


both outdated and distinguishable from this case; and (2) the trial court should

have considered Rellick-Smith v. Rellick, 147 A.3d 897 (Pa. Super. 2016),

which Appellant interpreted to permit pro se representation of an estate.

Appellant also inferred, without explanation, that he had a First Amendment

“right to redress the charges in his Complaint.” Appellant’s Memorandum of

Law in Support of Response in Opposition to Appellees’ Motion to Dismiss,

6/19/18, at 6.

      On July 13, 2018, the court entered the underlying order granting

Appellees’ motion to dismiss and dismissing all of Appellant’s claims.

Appellant filed a timely notice of appeal, and Appellant and the trial court have

complied with Pa.R.A.P. 1925. The trial court issued an opinion on October

31, 2018.

      Appellant presents five issues for this Court’s review:

      1. Did the Trial Court fail to fully analyze, conceptualize and or
      comprehend that the decision in Estate of [Rowley] when
      applied to a personal injury matter instead of an Estate matter it
      violates [sic] . . . Appellant’s rights established by the First
      Amendment of the Constitution?

      2. Did the Trial Court fail to fully analyze, conceptualize and or
      comprehend that the decision in Rellick-Smith v. Rellick more
      accurately addresses the representation of an Estate
      Administrator in a personal injury matter involving a deceased
      testator?

      3. Did the Trial Court fail to fully analyze, conceptualize and or
      comprehend the vast difference between a personal injury matter
      and an inheritance matter[?]

      4. Is the appearance of impropriety pertinent in relation to the
      Court’s overzealous assertion of an affirmative defense on behalf

                                      -4-
J-A09017-19


      of Appellees only after Appellant identified the insufficiency of
      Appellees’ answer to a complaint?

      5. Did the Trial Court fail to exercise an equal level of due diligence
      in seeking out a precedent that would not restrict Appellant’s
      representation of his mother[?]

Appellant’s Brief at 1.

      Preliminarily, we note that Appellant’s pro se brief fails to discuss

pertinent legal authority. See Pa.R.A.P. 2119(a) (argument section of brief

shall present such discussion and citation of authorities as are deemed

pertinent); see also Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa. Super.

2006) (“This Court may quash or dismiss an appeal if the appellant fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure.   [Pa.R.A.P. 2101.]”).    Although Appellant’s five-page argument

includes a few citations to legal authority, it does not explain what legal

principles are embodied in the citations, or how they apply to this appeal.

Furthermore, although Appellant’s statement of questions involved raises five

issues, the argument section of his brief presents eight issues. See Pa.R.A.P.

2119(a) (argument shall be divided into as many parts as there are questions

to be argued). We remind Appellant: “Although this Court is willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant. To the contrary, any person choosing to represent

himself in a legal proceeding must, to a reasonable extent, assume that his

lack of expertise and legal training will be his undoing.” Wilkins, 903 A.2d at

1284-1285 (citations omitted).

                                       -5-
J-A09017-19


      On appeal, Appellant first avers that “the airing of grievances is a

constitutional [First Amendment] right” and a “requirement” imposed by the

court “without the unfettered access to a means to fulfill said requirement is

a contradiction of an individual’s constitutional rights.” Appellant’s Brief at 5.

Appellant further asserts that “the subjective requirement that imposed on

Appellant to hire counsel [in order to represent the Estate] violates Appellant’s

In Forma Pauperis status.”      Id. at 7.       Appellant states that he is “not

attempting to invoke a Sixth Amendment right,” but is “challenging the Court

to provide the Amendment to the Constriction that requires any person to hire

an attorney in the course of redressing a civil matter.” Id.

      In rejecting Appellant’s claim that his constitutional rights were violated,

the trial court noted that Appellant cited “no evidence in support of the

argument that [the] Order violated his First Amendment rights.” Trial Court

Opinion, 10/31/18, at 4.      The court also observed that while the Sixth

Amendment guarantees legal representation in a criminal matter, that right

does not extend to civil law suits. Id. at 7.

      Upon review, we conclude that Appellant’s constitutional claims are

waived because they are undeveloped and lack citation to pertinent legal

authority. See Pa.R.A.P. 2101, 2119(a); Wilkins, 903 A.2d 1284. As noted

above, Appellant has not cited any authority suggesting that a litigant has a

constitutional right to representation by an attorney in a civil matter.

      Appellant additionally contends that the trial court erred in finding that


                                      -6-
J-A09017-19


Appellant could only represent the Estate pro se if he were the only

beneficiary, and reasons, “the number of beneficiaries should have no effect

on the ability to proceed.” Appellant’s Brief at 6. Appellant further claims that

because this case is not an inheritance matter, but instead a personal injury

case, the trial court erred in relying on Estate of Rowley, and should have

applied Rellick-Smith. Id. at 9. Although only marginally developed, we

discern the essence of this argument; in addition, Appellant has provided

some legal authority. Accordingly, we will address the merits. See Wilkins,

903 A.2d at 1284.

      Our standard of review of a trial court’s dismissal of a complaint is an

abuse of discretion. Coulter v. Ramsden, 94 A.3d 1080, 1086 (Pa. Super.

2014) (citation omitted).

      Judicial discretion requires action in conformity with law on facts
      and circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if, in
      resolving the issue for decision, it misapplies the law or exercises
      its discretion in a manner lacking reason. Similarly, the trial court
      abuses its discretion if it does not follow legal procedure.

Id. (citation omitted).

      In In re Estate of Rowley, an individual who was the administrator of

his late mother-in-law’s estate, filed a pro se petition in the trial court to

vacate a county judicial tax sale of the decedent’s property. In re Estate of

Rowley, 84 A.3d at 339. The trial court dismissed the petition on the basis

that the pro se son-in-law/administrator was engaging in the unauthorized




                                      -7-
J-A09017-19


practice of law by representing the estate.2 Id.

       On appeal, the Pennsylvania Commonwealth Court affirmed.3 The Court

first noted that generally, “non-attorneys may not represent parties before

the Pennsylvania courts and most administrative agencies.” In re Estate of

Rowley, 84 A.3d at 340. The Court considered Harkness v. Unemployment

Compensation Board of Review, 920 A.2d 162 (Pa. 2007), in which our

Supreme Court set forth factors for determining whether a person could

represent another’s interests before an administrative agency:

       whether the proceedings by design are intended to be brief and
       informal, not intended to be intensely litigated; whether the
       evidentiary rules apply; the amounts generally at issue in
       proceedings of that type; whether there is prehearing discovery;
       whether normally only questions of fact and not complex legal
       issues are involved; and whether the fact-finder is not required to
       be a lawyer.

Id. at 341 (footnote omitted). The Commonwealth Court also considered two

federal decisions which held that a non-attorney could not represent a family

member’s estate. Id., citing Pridgen v. Andresen, 113 F.3d 391, 393 (2nd

Cir. 1997) (administratrix of an estate “may not proceed pro se when the



____________________________________________


2 The trial court first granted the administrator/son-in-law 60 days to retain
counsel before dismissing his petition. In re Estate of Rowley, 84 A.3d at
339.

3While “[t]his Court is not bound by decisions of the Commonwealth Court[,]
such decisions provide persuasive authority, and we may turn to our
colleagues on the Commonwealth Court for guidance when appropriate.”
Petow v. Warehime, 996 A.2d 1083, 1089 n.1 (Pa. Super. 2010) (citation
omitted).

                                           -8-
J-A09017-19


estate has beneficiaries or creditors other than the litigant [as] the action

cannot be described as the litigant’s own, because ‘the personal interests of

the estate, other survivors, and possible creditors will be affected by the

outcome’ of the proceedings”); Williams v. USP-Lewisburg, 2009 WL

4921316 at *2 (M.D. Pa. 2009) (“Like a corporation, an estate can only act

through an agent; in this case, and administrator.”).      The Rowley Court

concluded:    “Given the complex legal issues that may arise during the

representation of an estate . . . prohibiting a non-attorney from representing

an estate is essential to protecting the interests of the public.” In re Estate

of Rowley, 84 A.3d at 342.

      In Rellick-Smith, the two defendants gained power of attorney over

the affairs of their relative prior to the relative’s death. Rellick-Smith, 147

A.3d at 899. Five months later, the relative created two certificate of deposit

(CD) accounts, in the names of herself, the two defendants, and a third

relative (the plaintiff). Id. Three years later, unbeknownst to the plaintiff,

the defendants acted under their power of attorney and removed the plaintiff’s

name from the CDs. Id. The relative subsequently died — becoming the

decedent — and the two defendants withdrew all of the money in the CDs.

Id. The plaintiff filed a complaint in the Orphans’ Court, alleging that she was

entitled to one-third of the value of the CDs. Id. at 898-899. The Orphans’

Court dismissed her complaint, finding that the plaintiff lacked standing to

sue, as she had “not pled that she is the personal representative of the


                                     -9-
J-A09017-19


[decedent’s] estate, which would allow [her] to request an accounting and

audit of the [defendants’] use of [their] authority under the [power of

attorney].”   Id. at 903.    On appeal, this Court disagreed and vacated the

Orphans’ Court order. Id. at 904. We held that “the Orphans’ Court erred in

ruling that only the decedent or her personal representative had standing to

challenge the [d]efendants’ change of the beneficiary designation under the

CDs,” and concluded that the plaintiff “had standing to challenge the propriety

of the [d]efendants’ unilateral action, as agents under the” power of attorney.

Id.

      Instantly, the trial court observed that Rellick-Smith did not reverse

Rowley, and was factually distinguishable. Trial Court Opinion, 10/31/18, at

12-13. The court observed that in Rellick-Smith, “the plaintiff had standing

to file her suit pro se because she was enforcing her own rights as a beneficiary

of the trust [and] not enforcing or asserting any rights of the trust or estate

itself.” Id. at 12. Conversely, the trial court determined that Appellant’s case

is controlled by In re Estate of Rowley, where “the Commonwealth Court

held that the estate itself could not be represented in a lawsuit by a

beneficiary pro se where other beneficiaries and creditors existed.” Id. at 12-

13 (emphasis in original).

      On appeal, Appellant does not address the trial court’s discussion of

Rellick-Smith, and instead presents the same conclusion — without a

developed legal argument — that the trial court rejected. Upon review, we


                                     - 10 -
J-A09017-19


hold that the trial court did not abuse its discretion in applying In re Estate

of Rowley — even though that case addressed a pro se administrator’s

standing to litigate before a state agency — to preclude Appellant’s pro se

representation of the Estate. See Coulter, 94 A.3d at 1086.

      Appellant additionally argues that because he has not claimed to be a

lawyer, he cannot “be accused of practicing law.” Appellant’s Brief at 7. The

trial court rejected his argument:

      This claim is the exact definition of the unauthorized practice of
      law. Appellant is attempting to represent the . . . Estate.
      Appellant is not a licensed attorney. As such, Appellant’s attempts
      to represent the . . . Estate constitute an unauthorized practice of
      law.

Trial Court Opinion, 10/31/18, at 8. Consonant with In re Estate of Rowley,

we agree. It is irrelevant whether Appellant held himself out to be a licensed

attorney; the dispositive fact is that Appellant, who is not an attorney, filed a

complaint on behalf of, and endeavored to represent, the Estate in this

litigation. Accordingly, Appellant’s claim does not merit relief.

      Appellant’s final issues concern an alleged deficiency in Appellees’

answer to Appellant’s amended complaint. Appellant argues that the answer

“contain[ed] mere denials of” his complaint’s averments, and that Appellees

untimely filed a verification by Appellee Dr. Edward. Appellant’s Brief at 7-8.

The trial court acknowledged that Appellees’ answer did not initially include

Dr. Edward’s verification, but found that where nine physicians were sued,

and Appellees subsequently praeciped to attach Dr. Edward’s verification to


                                     - 11 -
J-A09017-19


subsequent filings, “the failure to attach the verification of one doctor out of

the nine involved in this matter was de minimus in nature.”         Trial Court

Opinion, 10/31/18, at 10 (also noting “Pennsylvania jurisprudence allows a

party to correct verification errors.”).      Although we discern no abuse of

discretion in the trial court’s determination, we decline to address it further

because of our holding that the trial court properly dismissed Appellant’s

complaint on the basis that he was precluded from representing the Estate

pro se.

      For the reasons stated above, we affirm the order of the trial court. See

In re Estate of Rowley, 84 A.3d at 341-342.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/19




                                     - 12 -